internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-113949-98 date date number release date legend partnership a b c d e state date x y z m n r s t plr-113949-98 h i dear this letter responds to a letter dated date and supplemental correspondence that was submitted by your authorized representative requesting a ruling concerning the federal_income_tax consequences of a proposed contribution of property to a partnership the information submitted indicates that partnership is a state limited_partnership a b c and d are the general partners of partnership owning x percent of partnership collectively b and e own the remaining y percent of partnership as limited partners marketable_securities comprise more than z percent of partnership’s assets partnership’s five largest holdings are in unrelated issuers and represent from a high of m percent to a low of n percent of partnership’s total asset value a proposes to contribute a portfolio of assets the portfolio to partnership in exchange for a limited_partnership_interest the portfolio is composed of marketable_securities r percent money funds s percent and cash t percent as of date the five largest marketable_securities that a proposes to transfer represented less than percent of the total value of the portfolio and no one issuer represented more than percent of the total assets after the contribution partnership’s five largest holdings will be composed of stock of unrelated issuers ranging in value from a high of h percent to a low of i percent of partnership’s total asset value it has been represented that a will transfer a diversified portfolio of assets to partnership a portfolio of assets is diversified if it satisfies the requirements of sec_368 of the internal_revenue_code applying the relevant provisions of sec_368 in applying sec_368 government securities are included in determining total assets unless the securities are acquired to meet the requirements of sec_368 it has also been represented that a has no intent to transfer assets other than cash money funds or a diversified portfolio of assets to partnership plr-113949-98 the service has been requested to rule that the contribution of the portfolio to partnership will not be treated as a transfer to an investment_company within the meaning of sec_721 and sec_351 and no gain_or_loss will be recognized by a b c d e or partnership under sec_721 on the proposed contribution of the portfolio by a to partnership sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss is recognized if property is transferred to a corporation by one or more persons solely in exchange for stock_or_securities in such corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 does not apply to transfers of property to an investment_company after applying the law to the facts submitted and representations made we conclude that a’s transfer of the portfolio to partnership would not be treated as a transfer to an investment_company within the meaning of sec_351 if partnership were incorporated accordingly no gain_or_loss will be recognized by a b c d e or partnership from a’s contribution of the portfolio to partnership in exchange for a partnership_interest under sec_721 except as otherwise provided we express no opinion regarding the federal_income_tax treatment of the proposed transaction under any other provision of the code or regulations specifically no opinion is expressed regarding estate and gift_tax valuation issues that may arise regarding transfers_of_partnership_interests this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-113949-98 under the power_of_attorney on file in this office a copy of this letter is being sent to partnership’s authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
